Title: To Thomas Jefferson from Samuel Smith, 9 July 1802
From: Smith, Samuel
To: Jefferson, Thomas


          
            Sir/
            Balt. 9 July 1802
          
          Permit me to introduce my young friend Mr. Abraham Ogden formerly of New York where he had his Commercial Education—Mr. Ogden has established a House of Commerce at Marseilles, & meant to have been an applicant for the Consulate at that Port, but on being informed that Mr. Cathalan would (if practicable) be Continued he expressed his approbation & Spoke in terms highly respectful of that Gentleman,—in that he differed from Mr. Cushing, of Mr. Cushing Mr. Cathalan does not write very favorably—Should Mr. Cathalan not keep the office, permit me in the warmest Manner to recommend Mr. Ogden & believe me to be with truth—
          your friend & Servt.
          
            S. Smith
          
        